Per curiam.
The State Bar of Georgia charged M. C. Mykel with four counts of violation of Standard 65 of Rule 4-102 of the Georgia Bar Rules. Standard 65 prohibits a lawyer from commingling his clients’ funds with his own and failing to account for trust property. Both the Special Master and the State Disciplinary Board found Mykel to be *407in violation of the Standard in each of the four counts and the Board recommended disbarment. We accept and approve the recommendations.
Decided May 19, 1982.
Omer W. Franklin, Jr., General Counsel State Bar, Viola L. Sellers, Assistant General Counsel State Bar, for State Bar of Georgia.
Rees R. Smith, for appellee.
The evidence establishes that Mykel received various checks payable to himself as attorney and to his clients and that these checks were endorsed by him and deposited in his escrow account. Although some portions of the checks ultimately were disbursed to certain of his clients, no accounting was given and portions of the funds to which his clients were entitled were never disbursed to the clients. The report of the Special Master states that Mykel was urged to make restitution, but that he only offered proof of restitution of a small portion of the funds involved.
We find that the conduct of Mykel constitutes a violation of Standard 65 of Rule 4-102 and that the recommendation of the State Disciplinary Board is appropriate in this case.

Disbarment ordered.


All the Justices concur.